Citation Nr: 1643358	
Decision Date: 11/15/16    Archive Date: 12/01/16

DOCKET NO.  14-41 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include schizoaffective disorder.

2.  Entitlement to service connection for schizoaffective disorder.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for migraine headaches.

4.  Entitlement to service connection for migraine headaches.

5.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disability.

6.  Entitlement to service connection for a low back disability.

7.  Entitlement to service connection for gouty arthritis.

8.  Entitlement to service connection for arthritis of the hands.

9.  Entitlement to service connection for a bilateral knee disability.

10.  Entitlement to service connection for a bilateral foot disability.

11.  Entitlement to service connection for thyroid disability.

12.  Entitlement to service connection for syphilis.

13.  Entitlement to service connection for bilateral cataracts, claimed as secondary to syphilis.

14.  Entitlement to service connection for a heart disability.

15.  Entitlement to service connection for a nonservice-connected pension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Ms. W., and Ms. S.


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel



INTRODUCTION

The Veteran served on active duty from May 1975 to November 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated November 2009 and May 2016 of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In August 2016, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

The application to reopen the claim for entitlement to service connection for a low back disability is being granted herein; the underlying merits of service connection for a low back disability, as well as the claims of entitlement to service connection for gouty arthritis, bilateral hand disability, bilateral knee disability, bilateral foot disability, heart disability, thyroid disability, residuals of syphilis, and bilateral cataracts are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action on his part is required.

The issue of whether new and material evidence has been received to reopen a claim for service connection for neck injury, the subject of a separate, June 2016 statement of the case, does not appear to have been certified for appeal.  The Board will therefore not address it at this time.


FINDINGS OF FACT

1.  The Veteran's period of active military service from May 12, 1975 to November 1977 was not during a period of war, and he did not have any other period of active service.

2.  In a May 2007 decision, the Board denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder to include PTSD.  The Veteran did not appeal that decision.

3.  Additional evidence received since the May 2007 Board decision is new to the record and considered with the record as a whole, is neither cumulative nor redundant as to the issue of entitlement to service connection for an acquired psychiatric disorder to include PTSD, and raises a reasonable possibility of substantiating the claim.

4.  In a January 2003 decision, the RO denied the Veteran's claim of entitlement to service connection for migraine headaches.  The Veteran did not appeal that decision, and new and material evidence was not received within one year of its issuance.

5.  Additional evidence received since the January 2003 RO decision is new to the record and considered with the record as a whole, is neither cumulative nor redundant as to the issue of entitlement to service connection for migraine headaches, and raises a reasonable possibility of substantiating the claim.

6.  In an April 1997 decision, the RO denied the Veteran's claim of entitlement to service connection for a low back disability.  The Veteran did not appeal that decision, and new and material evidence was not received within one year of its issuance.

7.  Additional evidence received since an April 1997 RO decision is new to the record and considered with the record as a whole, is neither cumulative nor redundant as to the issue of entitlement to service connection for a low back disability, and raises a reasonable possibility of substantiating the claim.

8.  The evidence is at least evenly balanced as to whether the Veteran's schizoaffective disorder is related to his active military service.

9.  The evidence is at least evenly balanced as to whether the Veteran's migraine headaches are related to his active military service.


CONCLUSIONS OF LAW

1.  Entitlement to nonservice-connected pension benefits is not established. 38 U.S.C.A. §§ 101, 1521 (West 2014); 38 C.F.R. §§ 3.2, 3.3 (2015).

2.  The May 2007 Board decision denying the claim of entitlement to service connection for an acquired psychiatric disorder to include PTSD is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

3.  The evidence received since the May 2007 decision is new and material as to the issue of service connection for an acquired psychiatric disorder to include PTSD, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  The January 2003 RO decision denying the claim of entitlement to service connection for migraine headaches is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

5.  The evidence received since the January 2003 decision is new and material as to the issue of service connection for migraine headaches, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

6.  The April 1997 RO decision denying the claim of entitlement to service connection for a low back disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

7.  The evidence received since the April 1997 decision is new and material as to the issue of service connection for a low back disability, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

8.  With reasonable doubt resolved in favor of the Veteran, schizoaffective disorder was incurred in active military service.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.384 (2015).

9.  With reasonable doubt resolved in favor of the Veteran, migraine headaches was incurred in active military service.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran's claim for nonservice-connected pension is denied herein as a matter of law for failure to establish the threshold legal requirement for eligibility, and not due to any factual determination.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000).  Accordingly, there is no possibility that any additional notice or development would aid the Veteran in substantiating his claim for nonservice-connected pension, and the VA's duties to notify and assist are inapplicable.  38 C.F.R. § 3.159(B)(3)(ii) (2015).

As to the psychiatric disability, migraine headaches, and low back disability claims, the Board has considered the legislation regarding VA's duty to notify and to assist claimants and finds that, given the favorable action taken herein, no further discussion of these VCAA requirements is required as to these issues.  Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

II.  Nonservice-connected pension benefits

The Veteran contends that he is entitled to nonservice-connected pension benefits.  For the reasons that follow, the Board finds that entitlement to nonservice-connected pension benefits is not established.

VA law authorizes the payment of a nonservice-connected pension benefits to a wartime Veteran who has the requisite service and who is permanently and totally disabled. Basic entitlement exists if a Veteran:  (1) served in the active military, naval or air service for ninety (90) days or more during a period of war; (2) is permanently and totally disabled from nonservice-connected disability not due to his/her own willful misconduct; and (3) meets the net worth requirements under 38 C.F.R. § 3.274 (2015), and does not have an annual income in excess of the applicable maximum annual pension rate (MAPR) specified in 38 C.F.R. §§ 3.3, 3.23 (2015).  38 U.S.C.A. §§ 1502, 1521 (West 2014); 38 C.F.R. § 3.3.

As a threshold requirement for nonservice-connected pension benefits, a veteran must have had wartime service.  Specifically, in order for a veteran to be entitled to pension benefits, a veteran must have served in the active military, naval or air service for 90 days or more during a period of war, or commencing or ending during a period of war. 38 U.S.C.A. § 1521 (j); 38 C.F.R. § 3.3(a)(3). The specific dates encompassing the "periods of war" are defined by statute. 38 U.S.C.A. § 101 (11) (West 2014).  These include the "Vietnam War," which began on February 28, 1961, and ended on May 7, 1975.  38 U.S.C.A. §§ 101(29), (33), 1501(4); 38 C.F.R. § 3.2(i) (2015). 

Active military, naval, or air service includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A § 101(24) (West 2014); 38 C.F.R. § 3.6(a).

A veteran is considered to be permanently and totally disabled if he is:  (1) a patient in a nursing home for long-term care because of a disability; or (2) disabled, as determined by the Commissioner of Social Security for purposes of any benefits administered by the Commissioner; or (3) unemployable as a result of disability reasonably certain to continue throughout the life of the person; or (4) suffering from either (i) any disability which is sufficient to render it impossible for the average person to follow a substantially gainful occupation, but only if it is reasonably certain that such disability will continue throughout the life of the person; or (ii) any disease or disorder determined by VA to be of such a nature or extent as to justify a determination that persons suffering from that disease or disorder are permanently and totally disabled.  38 U.S.C.A. § 1502 (a); 38 C.F.R. § 3.3(a)(3)(vi)(B); see also 38 C.F.R. § 3.340 (2015).
The Veteran's period of active service from May 12, 1975 to November 1977 does not meet the basic service requirements for nonservice-connected pension eligibility, as it was not during a period of war.  To this end, the Board notes that the Vietnam War period of war ended on May 7, 1975, five days prior to the Veteran's military enlistment.  38 U.S.C.A. §§ 101 (29), (33), 1501(4); 38 C.F.R. § 3.2(i) (2015). 

As the basic eligibility requirements are not satisfied, entitlement to nonservice-connected pension benefits must be denied as a matter of law.  See Sabonis v. West, 6 Vet. App. 426, 430 (1994).  The Board is grateful for the Veteran's service, and regrets that it cannot render a favorable decision in this matter. 

III. Applications to reopen

In the current appeal, the Veteran asserts that he is diagnosed with an acquired psychiatric disorder, as well as migraine headaches and a low back disability, which were caused by or initially manifest in his active duty service.

In this regard, a review of the claims file shows that the Veteran's acquired psychiatric disorder to include PTSD claim was last decided in a May 2007 Board decision, which denied service connection for an acquired psychiatric disorder, to include PTSD.  The Veteran did not appeal.  Accordingly, the May 2007 decision is final with respect to the acquired psychiatric disorder to include PTSD claim.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100; Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

With respect to the claim of entitlement to service connection for migraine headaches, the Veteran's claim was last denied in a January 2003 rating decision.  The Veteran did not appeal, and new and material evidence was not received within one year of the issuance of the decision.  As such, the January 2003 decision is final as to the claim of entitlement to service connection for migraine headaches.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1100; Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

As to the claim of entitlement to service connection for a low back disability, the Veteran's claim was last denied in an April1997 rating decision; he did not appeal and new and material evidence was not received within one year of the issuance of the decision.  The April 1997 decision is therefore final as to the claim of entitlement to service connection for a low back disability.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1100; Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim that has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156(a), 20.1100, 20.1105.

Where service connection for a disability has been denied in a final decision, a subsequent claim for service connection for that disability may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.

For applications filed after August 29, 2001, as in this case, new evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claims.  See 38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).

In December 2007, the Veteran filed to reopen the claims of entitlement to service connection for an acquired psychiatric disorder, as well as entitlement to migraine headaches and a low back disability.  In a November 2009 rating decision, the RO confirmed and continued prior denials.  The Veteran filed a notice of disagreement (NOD) as to the denials in April 2010.

Relevant evidence received since the prior final denials in the April 1997, January 2003, and May 2007 decisions includes VA and private treatment records, lay statements by the Veteran and third parties, as well as a May 2016 opinion from Dr. R.S.

Notably, VA treatment records dated January 2008 and December 2013 document ongoing diagnoses schizoaffective disorder and migraine headaches.  A January 2004 VA treatment record indicates a diagnosis of degenerative disc disease (DDD) of the lumbar spine.  Further, in lay statements dated July 2012, Ms. S.W. and Ms. I.W. reported on the Veteran's changed mental health status following his active duty discharge.  Additionally, at the August 2016 Board hearing, the Veteran testified as to his in-service psychological symptoms, as well as in-service symptoms of headache and low back pain.  Further, in a May 2016 statement, Dr. R.S. summarized a January 2013 letter from licensed clinical social worker, J.O.  Dr. R.S. documented the Veteran's in-service manifestations of schizoaffective disorder, he summarized that the Veteran's "first depressive psychotic episode occurred while he was on active duty and was the precipitant for his behavioral issues and his eventual discharge.  Since leaving the service, his symptoms have been chronic, severe, and unremitting."  See the May 2016 letter of Dr. R.S. and the January 2013 letter from J.O., LCSW/MPH.

This evidence is new and material as to the pending psychiatric disorder, headaches, and low back disability claims.  Specifically, this evidence was not of record at the time of the April 1997, January 2003, and May 2007 denials, and relates to the previously unestablished elements as to continuity of symptomatology including a link between said disabilities and the Veteran's military service.  Accordingly, the standards under 3.156(a) have been met and the claims are reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

IV. Merits of service connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131.  As noted, service connection generally requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  If there is no showing of a listed chronic disease in service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  See 38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a) (listing chronic diseases including psychoses and organic diseases of the nervous system).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert, 1 Vet. App. at 54.

a. Schizoaffective disorder

In this case, the Veteran asserts that he developed schizoaffective disorder, which initially manifested during his military service.  Schizoaffective disorder is a psychosis.  38 C.F.R. § 3.384(e).  Psychoses are chronic diseases.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a).

The record reflects that the Veteran served on active duty from May 1975 to November 1977.  A review of his service personnel records show that he received six Article 15s dated from February 1976 through October 1977 for offenses including failure to obey a lawful order, using disrespectful language to a superior officer, and going absent without leave.  An October 1977 Report of Mental Status Evaluation determined that "[a]vailable information about the subject suggests that it is improbably that he will be able to make a satisfactory adjustment to the military."  It was further indicated that the Veteran was "psychiatrically cleared for any appropriate administrative action."  The Veteran was discharged for unsuitability in November 1977.  His October 1977 service separation examination did not document any ongoing psychiatric disorder.

The Veteran filed a claim asserting entitlement to service connection for mental and nervous problems in January 1985; however, the claim was denied based, in part, upon no current diagnosis of a psychiatric disability.  VA treatment records dated July 2001 documented a diagnosis of schizoaffective disorder.  An August 2001 treatment record noted the Veteran's report that "he left the military because people were always talking about him and pointing at his nose - states he didn't' talk to anyone in military about this."  In a November 2001 psychological evaluation, the treatment provider indicated that the Veteran "had difficulty in the military and was concerned that people were following him, which he states contributed to his early discharge."  Diagnoses of schizoaffective disorder and rule-out paranoid personality disorder were noted at that time.

In a July 2012 statement, Ms. S.W. reported as to the Veteran's current psychological symptomatology.  In a separate July 2012 statement, Ms. I.W. reported that she had known the Veteran from the time he was a child, she detailed the changes she witnessed in his mental health after his military discharge.  In a January 2014 statement, Ms. M.C. described the Veteran's changing behaviors.  In a January 2014 statement, Mr. M.B. stated that he has known the Veteran since 1968, he explained that the Veteran changed after his return from military service.

A December 2013 VA treatment record noted the Veteran's report that he began experiencing auditory hallucinations during his military service.

In a January 2013 statement, J.O., LCSW/MPH, noted that the Veteran "has engaged with behavioral health services at the Oakland VA since 2001.  He has been diagnosed with and treated for schizoaffective disorder."  J.O. continued, "[h]is mood, psychotic symptoms have been chronic, pervasive, and have had no periods of full remission since his first episode which occurred while he was on active duty in approximately 1976."  J.O. reported that, during the Veteran's second year of service, "he had [his] first mood/psychotic episode and felt increasingly anxious, depressed."  J.O. described the Veteran's feelings that other service members were laughing at him, he began to social isolate from others.  His performance evaluations "started to degrade along with his concentration and his focus."  J.O. noted that the Veteran told his commanding officer that he contemplated suicide, experienced auditory hallucinations as well as paranoia.  The commanding officer ordered the Veteran to speak to his chaplain, which he did.  J.O. reported that the Veteran's symptoms continued after his military discharge and was diagnosed with schizoaffective disorder while in prison between 1987 and 1994.  J.O. concluded, "[h]is first depressive psychotic episode occurred while he was on active duty and was the precipitant for his behavioral issues and his eventual discharge.  Since leaving the service, his symptoms have been chronic, severe, and unremitting."  These findings were reiterated in a May 2016 letter from Dr. R.S., also signed by J.O., LCSW/MPH.

Overall, the Board finds that the record supports an award of service connection for schizoaffective disorder as due to service.  Critically, given the January 2013 and May 2016 statements from J.O., LCSW/MPH and Dr. R.S., and the Veteran's credible lay statements corroborated by the declining military performance documented in the personnel records, the evidence is at least evenly balanced as to whether the schizoaffective disorder manifested during the Veteran's military service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for schizoaffective disorder is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

b. Migraine headaches

In this matter, the Veteran asserts entitlement to service connection for migraine headaches, which he claims developed during his active duty service.  See, e.g., the Board hearing transcript dated August 2016.  A July 2013 Addendum Compensation Service Bulletin indicates that migraine headaches should be recognized as an organic disease of the nervous system.  Organic disease of the nervous system are chronic diseases.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a).

As indicated above, the Veteran served on active duty from May 1975 to November 1977.  Service treatment records dated February 1976 document the Veteran's complaints of headaches.  In May 1976, it was noted that the Veteran "[h]as been having some type of headache since age 7.  No change in frequency or severity since onset."  In November 1976, the Veteran again complained of severe headaches, which had persisted for three weeks.  He reported continued headaches in June 1977.  The October 1977 service separation examination did not document a chronic headache disability.

Critically, the evidence does not support a finding that the Veteran's migraine headaches pre-existed his military service.  His May 1975 enlistment examination was absent any indication of an on-going migraine headache disorder.  As such, the presumption of soundness applies and the treatment provider's single notation that the Veteran has experienced headaches since childhood does not overcome the presumption of soundness.  See 38 U.S.C.A. § 1111 (West 2014) (every veteran will be presumed to have been in sound condition when examined, accepted and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto).

Post-service treatment records dated January 1982 noted the Veteran's report of left-sided headaches.  It was further indicated that the Veteran reported headaches for the past six months since his incarceration.  A contemporaneous x-ray of his skull was negative for abnormalities.  VA treatment records dated August 1996 documented the Veteran's report of headaches, at which time he reported that he had been experiencing headaches since his military service.  VA treatment records dated August 1998, November 1996, December 1996, November 2000, and April 2009 noted the Veteran's continuing complaints of headaches. 

As noted above, the Veteran has submitted personal statements and testimony in support of his contentions of continuing headache symptomatology.  See, e.g., the Board hearing transcript dated August 2016.  The Board has reviewed the personal statements of the Veteran, and finds such contentions to be both competent and credible.  When a condition may be diagnosed by its unique and readily identifiable features, as is the case with urinary incontinence, the presence of the disorder is not a determination "medical in nature," and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 305 (2007).  When a claim involves a diagnosis based on purely subjective complaints, the Board is within its province to weigh the Veteran's statements and determine whether it supports a finding of service incurrence and continued symptoms since service.  Id.  If it does, such lay evidence is sufficient to establish service connection.  Id.

As previously discussed above, the Veteran's assertions as to his headache symptoms in service and thereafter are competent and credible as to continuity of relevant symptomatology.  Accordingly, the Board finds that the Veteran's currently diagnosed migraine headaches cannot reasonably be disassociated from his credible description of headache symptomatology during his military service.

The Board has weighed the probative evidence of record, including the Veteran's competent and credible assertions concerning continuing migraine headache symptomatology, and finds that the evidence is in equipoise.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for migraine headaches is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Entitlement to nonservice-connected pension benefits is denied.

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disorder to include PTSD is reopened; to that extent only, the appeal is allowed.

New and material evidence having been received, the claim of entitlement to service connection for migraine headaches is reopened; to that extent only, the appeal is allowed.

New and material evidence having been received, the claim of entitlement to service connection for a low back disability is reopened; to that extent only, the appeal is allowed.

Entitlement to service connection for schizoaffective disorder is granted.

Entitlement to service connection for migraine headaches is granted.





REMAND

After having considered the remaining matters on appeal, and for reasons expressed immediately below, the Board finds that further development is required before the claims may be finally adjudicated.

Initially, as to the claims remaining on appeal, the Veteran has asserted that he received treatment at the Oakland, California, VAMC from 1990.  To this end, the Board notes that VA treatment records dated from December 1994 have been associated with the record.  However, with respect to the Veteran's contention of continuing VA treatment dated from 1990, any such treatment records dated from 1990 to 1994 remain outstanding.  As such, the remaining claims on appeal must be remanded in order for the potentially pertinent VA treatment records to be obtained and associated with the Veteran's VA claims file.

With respect to the reopened claim of entitlement to service connection for a low back disability, it is undisputed that the Veteran is diagnosed with degenerative disc disease of the lumbar spine.  See, e.g., the VA treatment record dated January 2004.  He has asserted that his lumbar spine disability initially manifested during his military service.  To this end, the Board recognizes that the Veteran complained of a sore low back during his military service and was diagnosed with a muscle spasm.  See the STR dated August 1976.  He again complained of low back pain in September 1976.  Despite a current diagnosis and evidence of in-service injury, an opinion has not been obtained as to the etiology of the claimed low back disability.  See Charles v. Principi, 16 Vet. App. 270 (2002); see also 38 C.F.R. § 3.159(c)(4) (2015) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  As such, the matter should be remanded in order for the Veteran to be provided a pertinent VA opinion as to the etiology of the currently diagnosed lumbar spine disability.

As to the claimed gouty arthritis, heart disability, and thyroid disability, the Veteran has been diagnosed with gout, congestive heart failure, and thyroidmegaly.  See, e.g., the VA treatment records dated June 2002 and March 2004.  With regard to the claimed bilateral hands disability, bilateral knees disability, bilateral feet disability, and residuals of syphilis to include cataracts, although treatment records do not confirm diagnosed disabilities of the bilateral hands, knees, feet, and residuals of syphilis to include cataracts, the Board recognizes that the Veteran is competent to assert that he suffers from symptoms such as pain and impaired vision.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  As the Veteran has not been afforded VA examinations with respect to his gouty arthritis, heart disability, thyroid disability, bilateral hands disability, bilateral knee disability, bilateral feet disability, and residuals of syphilis to include cataracts claims, the Board finds that remand is appropriate for a VA examination with a medical opinion to be accomplished in order to address outstanding questions of diagnosis and nexus.  See Colvin, supra; Charles, supra; see also 38 C.F.R. § 3.159(c)(4) (2015).

Accordingly, the claims remaining on appeal are REMANDED for the following action:

1.  Obtain all outstanding records of VA evaluation and/or treatment of the Veteran dated from 1990 to 1994 and since September 2016.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record. 

3.  If the Veteran responds, obtain all identified evidence not currently of record following the procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  Arrange for a physician, with appropriate expertise, to review the Veteran's claims file and provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's lumbar spine disability had its onset in service, within one year of the Veteran's November 1977 separation from service, or is otherwise etiologically-related to service.

The examiner is advised that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.

The examiner is also advised that the Veteran is competent to report symptoms, treatment, and injuries, and that her reports must be taken into account in formulating the requested opinion.

If the examiner finds that physical examination of the Veteran and/or diagnostic testing is necessary, such should be accomplished.

Reasons should be provided for any opinion rendered.

5.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed gouty arthritis, heart disability, thyroid disability, bilateral hands disability, bilateral knee disability, bilateral feet disability, and residuals of syphilis to include cataracts claims.  All indicated tests and studies should be conducted.  The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.

The examiner is requested to answer the following:

(a) Does the Veteran have a diagnosed disabilities of the bilateral hands disability, bilateral knee disability, bilateral feet disability, and residuals of syphilis to include cataracts?

(b) Is it at least as likely as not (50 percent probability or more) that any diagnosed gouty arthritis, heart disability, thyroid disability, bilateral hands disability, bilateral knee disability, bilateral feet disability, and residuals of syphilis to include cataracts claims had its(their) onset in service or is(their) otherwise related to the Veteran's active duty service?

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports should be specifically acknowledged and considered in formulating opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so should be provided.

The absence of evidence of treatment for the claimed disorders, in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

Reasons should be provided for any opinion rendered.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claims on appeal in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication), and legal authority.

8.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


